419 F.2d 835
John B. GORDON, Appellant,v.Fred W. BRIGHT, Academy, Aeronautical Center, Federal Aviation Administration (FAA); Harold T. Swenson, Academy, Aeronautical Center, FAA; C. W. Mueller, Academy Aeronautical Center, FAA; C. A. Rea, Superintendent, Academy, Aeronautical Center, FAA; W. Lloyd Lane, Director, Aeronautical Center, FAA; William F. McKee, Administrator of FAA; Alan S. Boyd, Secretary of Department of Transportation; John F. Macy, Jr., Commissioner, U. S. Civil Service Commission; L. J. Andolsek, Commissioner, U. S. Civil Service Commission; Robert E. Hampton, Commissioner, U. S. Civil Service Commission; and the United States of America, Appellees.
No. 10160.
United States Court of Appeals Tenth Circuit.
November 24, 1969.

Appeal from the United States District Court for the Western District of Oklahoma; Luther B. Eubanks, Judge.
John B. Gordon, pro se.
Patricia S. Baptiste, Atty., Department of Justice (Carl Eardley, Acting Asst. Atty. Gen., and B. Andrew Potter, U. S. Atty., and Alan S. Rosenthal, Atty., Department of Justice, on the brief), for appellees.
Before MURRAH, Chief Judge, and PHILLIPS and SETH, Circuit Judges.
PER CURIAM.


1
Appellant was employed as a technical instructor by the Federal Aviation Agency at Oklahoma City, Oklahoma. He had been given advance notice of proposed removal from government service for unsatisfactory performance and, after failing to improve, was involuntarily removed in 1966. After exhausting his administrative remedies Gordon sought judicial review in the United States District Court for the Western District of Oklahoma, contending that his dismissal was arbitrary, capricious and an abuse of discretion. That court affirmed his dismissal and this appeal followed.


2
We affirm for the reasons stated in the district court's well-reasoned memorandum opinion, 306 F.Supp. 252 (W.D. Okla.1968).